DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al US 2003/0176538.
	Wu et al teaches the claimed plant fiber at [0014].  The claimed thermoplastic resins are described at [0009].  The claimed compound having the reactivity is known as a coupling agent and the carbodiimide and oxazoline compounds are taught at [0018]-[0019].  The relative amounts are taught at [0014] and [0016] and shown in the examples.  This is considered an anticipatory teaching and the claims are not novel.
.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 2003/0176538 alone or in view of Yano et al. US 2015/0105499.
Claim 2 recites that the fibers are pretreated using an acid anhydride.  Wu et al is generic to these treated fibers.  Treating wood fiber prior to mixing in thermoplastic composites is well known and conventional.  The acid anhydride treating agents are known and commercially available.  As such one in the art would be motivated to pretreat the fiber of Wu et al using an acid anhydride.  Further, the Yano et al. patent provides evidence of this conventionality within the art.  Specifically, Yano et al teaches thermoplastic composites vary similar to those taught in Wu et al.  Yano et al teaches the treating of the fibers with an acid anhydride and the benefits associated therewith.  One is clearly motivated to use the acid anhydride treating agent taught in Yano et al for the fibers in Wu et al given the art recognized conventionality and advantages.  As such, the claim is prima facie obvious.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MULCAHY whose telephone number is (571)272-1107. The examiner can normally be reached Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Peter D. Mulcahy/Primary Examiner, Art Unit 1762